March 7, 1950

   Hon. V. 0'. Marshall   Executive Director
   State Soil Conserva 4 Ion Board
   Denman Building
   Temple, Texas
                          Opinion No. V-1015
                           Re:   Availability  of Item 17 of
                                 the Current Appropriation
                                 to the State Soil Conserva-
                                 tion Board for the payment
                                 of per diem and mileage of
                                 delegates attending a spec-
                                 ial District  Conservation
                                 Convention.
   Dear Sir:
             Reference is made to your recent         request for
   an opinion on the above captioned subject.          your ques-
   tion reads as follows:
               “Is It permissible      to pay the mileage
        and per diem of delegates to a district         con-
        vention on the occasion of a special elec-
        tion to fill    a vacancy on the State Board,
        as is provided in H.B. 444, Section 4, B and
        C, out of a fund of $6,000 made available          to
        the State Soil Conservation Board for heat,
        light    water cant              office equipment,
        furnibre,     sJatlonery,    p&tlng,    telephone,
        telegraph,   postage      express, publications
        and notices    of pub& hearings?”
                The “State Soil Conservation Law” (H.B. 464,
  Acts      47th Leg. 1941, ch. 308, p. 291, Art. 165a-4,
  V.C.A.) divides’the      State into five “State Districts,**
  for the sole purpose of electing        one of the five members
  of the State Soil Conservation Board from each State Dis-
  trict.      The full term of office   of a member of the Board
w is   five   years,  and the term  of office  of only one member
  expires each year.
                                                                       . .
                                                                             ‘,.



Hon. V~. C. Marshall    - Page 2    (v-1015)


            When the term of office  of a member of the
Board expires,   or a vacancy occurs In his office   by
death, resignation,    or otherwise, the Board calls a
VIDlstrict Conservation Convention” to be held at a cer-
tain time and place for the purpose of electing     a suc-
cessor to the retiring    member. Notice is given by the
Board to the County Judge of each county in the State
District   and a delegate to the Convention is selected
In each county In the manner prescribed     by the State
Soil Conservation Law. The Convention elects a new mem-
ber of the Board for either a full term of five years,
or, as In this instance,    to serve the unexpired term of
a member whose office    has become vacant.
             The State Soil Conservation Law provides that
a delegate    attending the Convention “shall receive Five
( 5) Cents   per mile for travel each way between the Coun-
ty Seat of    his county and the place where the District
Convention    is held, and Four (&I Dollars per day, not
to exceed    two (2) days, to be paid by the State Soil Con-
servation    Board.”
           Items 1, 2 and 3 of the appropriations made
to the State Soil Conservation Board for each year of
the current biennium (H.B. 322 Acts %st Leg., 19k9, ch.
615, P. 13331, read respective i y as follows:
                  Election   of Board Members
     Item 1.      “Per diem of Delegates........         $   kOOOO0”
     Item 2.      “Mileage of Delegates.. . . . . ..*    $   600.00”
                  Maintenance and Miscellaneous

      Item 17. “Heat, light,     Water, Contingent,
               Off ice Equipment, Furniture,
               Stationery,   Printing,          Telephone,
               Telegraph, Postage, Express,
               Publications    and Notices of Pub-
               lic Hearings...................$6110G0.Gcr’
             The pertinent   provisions   of paragraph (b),
Section   15 (General Provisions)      of H.B. 322 are:
            “The appropriations herein provided are
      to be construed as the maximum sums~to be ap-
      propriated  to and for the several purposes
      named herein, and the amounts are intended,to
I’




     Hon. V, C. Marshall   - Page 3    (V-1015)


          cover, and shall cover the entire costs of
          the respective  items and the same shall not
          be supplemented from any source. . . and no
          other expenditure shall be made nor shall
          any other obligation  be incurre d by any de-
          partment of this State, . . .I1
                  Questions very similar to your question have
     been answered in former opinions of this office.        These
     opinions uniformly hold that where a sum is provided in
     an appropriation     bill for a particular   item of expense,
     that sum is all that the Legislature       Intended to be
     available    for the item of expense, and may not be sup-
     plemented from any source, unless the appropriation       bill
     specifically    so provides.   A. G. Opinions Nos. O-1332,
     O-5899.
                 Item 1 is an appropriation  to pay per diem of
     delegates   to District  Conservation Conventions and Item
     2 Is an appropriation    to pay mileage of such delegates.
     These appropriations    are not limited to the payment of
     per diem and mileage of delegates attending the regular
     annual conventions held for the purpose of electing     a mem-
     ber of the Board for a full term of office,     but are to pay
     such per diem and mileage of delegates attending any such
     convention,    regular or special.
                 There is no provision   in H.B. 322 specifically
     authorizing    the State Soil Conservation Board to pay per
     diem and mileage of delegates attending a District       Con-
     servation Convention out of the appropriation      for contip-
           and other purposes contained in Item 17. Therefore,
     69 e approprition   contained in Item 17 is not available
     for the payment of      such per diem and mileage.



                The per diem and mileage of delegates
          attending a special District    Conservation
          Convent ion cannot be paid out of the appro-
          priation   contained in Item 17 of the current
          appropriations    to the State Soil Conserva-
          tion Board.     Acts Q.st Leg., 1949 ch. 615
          p. 1333; A. G. Opinions Nos. O-1332, O-5896.
          Such payments may be made only from the
Hon. V. C. Marshall     - Page 4   (V-1015)


     specifically   itemized appropriations  for
     that purpose, being item 1.     "Per diem of
     delegates"   and Item 2. "mileage of dele-
     gates."
                                    Very truly   yours,
                                      PRICE DANIEL
APPROVED:                           Attorney General
C. K. Richards
Trial & Appellate     Division      B---d         y
                                    BY
Charles D. Mathews                    Bruce W. Bryant
Executive Assistant                        Assistant
BWB:wb